Citation Nr: 0600243	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  95-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than December 16, 
2000, for entitlement to a permanent and total disability 
rating for pension purposes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2005, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, in order to afford the veteran a 
requested travel board hearing.  A hearing before the Board, 
sitting at the Atlanta RO, was conducted in October 2005 by 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the record indicates that a VA physician reported 
in December 2000 that the veteran had been awarded disability 
benefits from the Social Security Administration (SSA) 
approximately two years prior thereto, with retroactive SSA 
benefits reportedly extending one year prior thereto.  The 
record does not otherwise confirm the following statement and 
no attempt has been made to date by VA to obtain confirmation 
from the SSA or to secure medical and administrative records 
relating to any claim and/or award of SSA disability benefits 
to the veteran.  Further action is thus indicated, prior to 
entry of a final appellate determination.  

Accordingly, this appeal is REMANDED for the following 
action: 

1.  The AMC must initiate contact with 
the SSA in order to ascertain whether and 
on what date the veteran was found to be 
entitled to SSA disability benefits.  All 
medical and administrative records 
compiled in connection with any 
application by the veteran or any award 
of SSA benefits to him must be obtained 
and associated with his claims folder.  

2.  Lastly, the veteran's claim for an 
earlier effective date for entitlement to 
a permanent and total rating for pension 
purposes must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


